DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 02/20/2021. 
2. 	Claims 1-15 are pending.
Response to Arguments and Amendments
3.	Applicant’s arguments, see page 2-4 on remarks, filed 02/20/2021, with respect to the rejection(s) of claim(s) 103 rejection under 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jesper Glickstad (US 8203788).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15 are rejected under 35U.S.C 103 as being unpatentable over Bor Wang (Shift-Tolerance Property of an Optical Double-Random Phase-Encoding Encryption System
, October 2000), in view of Kenji Kawano (US 6233339), and further in view of Jesper Glickstad (US 8203788), hereinafter Glickstad.

Regarding claim 1:
	
schematic diagram of the optical double-random phase encoding encryption system (Fig.1, page 3), and further experimental setup: M, mirror; BS, beam splitter; SF, spatial filter; PH, pinhole; D, power detector; CL, collimating lens; GG, ground glass; FL, Fourier lens; S, shutter (Fig.7, page 5), wherein an electromagnetic (EM) beam at a plane Uo contains an image that has passed through a first random phase element or been encoded with random phase values complex conjugation of exp[𝒊𝟐𝝅𝚿(𝒖)] is placed on Fourier plane Pd2. On the output plane Pd3 the random phase-encoded image 𝒇(𝒙)exp[𝒊𝟐𝝅𝝓(𝒙)] is obtained (Fig.1, page 2, lines 3-7]); the second random phase element is positioned at a Fourier plane UF between the first lens and the second lens; a plane UE is the location of a camera or some photon detection devices for recording an encrypted image this encoding process is identical to that shown in Fig. 1~a!. At first, shutter S1 was opened and shutter S2 was closed. The plane wave incident on the crystal is the reference beam. When the index gratings were recorded… the circles denote the measured data when all the encrypted data recorded in the crystal are used. The squares denote the measured data when half the crystal surface is blocked (Fig.7, page 6, [lines 13-17]); and distances d1, z1 and focal length f are determined by a user as presented in Section 2, if the decrypting phase mask on Fourier plane Pd2 in Fig. 1(b) is shifted a distance D from the matching position, the Fourier transform of the decrypted data can be expressed (page 3, [lines 4-9]). However, Wang fails to teach the fluid system includes at least one fluid that directly alters one or more properties of the EM beam; the EM beam at a plane U1 passes through the fluid system; and contribute to a key space.
Kawano teaches the EM beam at a plane U1 passes through the fluid system; and contribute to a key space the beam emitted passes through the lens 165b, beam splitter 165c, lens 165d in sequence to be incident into the optic fiber 164 (step S22). The beam passing through the optic fiber 164 is incident into the resonator 163 (step S23), then interfered by the interferometer formed by the reflectors 163a and 163b (step S24). The beam acquires a corresponding intensity with respect to the gap between the reflectors 163a and 163b, and thereafter is incident into the optic fiber 164 (step S25) (Kawano, column 13, [lines 17-26]), and further a cryptographic processing unit for processing secret data for protecting from intrusion, the device comprising: fluid container means for containing fluid in a Sealed Space, means disposed in the Sealed Space for generating codes Specific to a pressure value of the fluid; encryption means disposed in the Sealed Space, for generating encrypted Secret data by encrypting the Secret data by generating encryption key based on the code generated by the code generation means at the time of a request for encryption (Kawano, column 4, [lines 40-49]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Wang with that of Kawano in order to protecting critical digital information have been remarked (Kawano, column 1, [lines 14-15]).
Glickstad teaches the fluid system includes at least one fluid that directly alters one or more properties of the EM beam the phase modifying element changes the phase of an electromagnetic field incident upon it. Each phase modifying element may be divided into a number of resolution elements, each of which modulates the incident electromagnetic field by changing its phase by a specific predetermined value. The predetermined values are assigned to each resolution element in different ways depending upon the technology applied in the component (Glickstad, column 4, [lines 50-59]), and further the optical addressing technique addresses each resolution element by pointing a light beam on it, the intensity of the light beam corresponding to the phase change to be generated by the resolution element illuminated by the light beam (Glickstad, column 5, [lines 1-3]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Wang with that of Glickstad in order to modifying element changes the phase of an electromagnetic field. 

Regarding claim 2:
Wang and Kawano disclose wherein the first random phase element and the second random phase element are a printed/manufactured phase mask or a spatial light modulator (SLM)  method uses two independent random phase masks one on the input plane and one on the Fourier plane. The encryption technique has good tolerance to data loss of the encrypted image, to binarization of the encrypted image, and to different types of noise (Wang, page 2, [lines 4-9]).

Regarding claim 3:
 wherein the fluid system is used once or multiple times in the fluid-optical encryption system an example of computer unit for processing (encryption/ decryption) Secret data by generating keys by obtaining key codes from optical characteristics based on the ingredient ratio of the fluid in the cell will be described below which is applicable to a smart card (Kawano, column 18, [lines 44-48]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Wang with that of Kawano in order to protecting critical digital information have been remarked (Kawano, column 1, [lines 14-15]).

Regarding claim 4:
Wang and Kawano disclose wherein the encrypted image or series of images are recorded over a finite period of time which encrypts Secret databased on the code Supplied from the code generator 414 to cause memory 401 to record encrypted Secret data, when recording Secret data. When encrypted Secret data is used, it decrypts the encrypted Secret data based on the code Supplied from the code generator 414 to output to the processor 403 (Kawano, column 19, [lines 24-29]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Wang with that of Kawano in order to protecting critical digital information have been remarked (Kawano, column 1, [lines 14-15]).

Regarding claim 5:
Wang and Kawano disclose wherein the fluid system alters the phase, path length or polarization of the EM beam over time according to the motion or boundary of the at least one fluid a decryption device is provided which comprises fluid container means for retaining fluid in a Sealed Space; means disposed in the Sealed Space for generating codes specific to a pressure value of the fluid (Kawano, column 3, [lines 50-55]).

Regarding claim 6:
Wang and Kawano disclose wherein a fluid surface profile and/or boundary is varied spatially and temporally and is used as an adaptive lens for the fluid-optical encryption system a gas is used as an example of fluid to be encapsulated in the Sealed Space, this is not limitative. The fluid to be encapsulated include liquids or gels and the like, which changes its pressure or stress by a physical or chemical attack (Kawano, column 12, [lines 45-50]), and further the beam returned into the pressure detector 165 through the optic fiber 164 passes through, in the reverse order, the lens 165d, beam splitter 165c, lens 165e to the photodiode 165f (step S26) (Kawano, column 13, [lines 25-30]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Wang with that of Kawano in order to protecting critical digital information have been remarked (Kawano, column 1, [lines 14-15]).

Regarding claim 7:
Wang and Kawano disclose wherein a reflective mirror array is used as a reflective surface for the fluid-optical encryption system experimental setup: M, mirror; BS, beam splitter; SF, spatial filter; PH, pinhole; D, power detector; CL, collimating lens; GG, ground glass; FL, Fourier lens; S, shutter (Wang, Fig.7).

Regarding claim 8-10, 14, and 15:
Claims 8-10, 14, and 15 are rejected under the same reason set forth in rejection of claim 1.

Regarding claim 11:
Claims 11 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 12:
Claims 12 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 13:
Claims 13 is rejected under the same reason set forth in rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L NICKERSON whose telephone number is (469)295-9235.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491